Bell, J.
This was an action for negligence, brought on February 28, 1922, under the act of Congress approved February 28, 1920, known as the “transportation act of 1920,” wherein it is provided that suits may be filed thereunder “not later than two years from the date of” its passage. Held: The court below properly dismissed the suit, on the ground that it was not filed within time. See question certified by this court and the Supreme Court’s answer, in this case: 157 Ga. 538 (122 S. E. 62).

Judgment affirmed.


Jenhms, P. J., and Stephens, J., concur.